Exhibit 10.1

BECKMAN COULTER, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

This Amended and Restated Change in Control Agreement (“Agreement”) is dated as
of December 31, 2008 (the “Effective Date”), and is entered into by and between
___________________ (“Employee”) and Beckman Coulter, Inc., a Delaware
corporation (“Beckman”). Employee and Beckman hereby agree to the following
terms and conditions:

1.    Purpose of Agreement. The purpose of this Agreement is to provide that, in
the event of a “Change in Control,” Employee may become entitled to receive
additional benefits upon certain terminations of employment with Beckman. It is
believed that the existence of these potential benefits will benefit Beckman by
discouraging turnover among Employees with Agreements and causing such Employees
to be more able to respond to the possibility of a Change in Control without
being influenced by the potential effect of a Change in Control on their job
security. This Agreement supersedes and negates any and all previous agreements
among the parties hereto with respect to such change in control severance
benefits[, including, without limitation, that certain change in control
Agreement, dated as of [_________, 200_], by and between Employee and Beckman
(the “Prior Agreement”)].

2.    Change in Control. As used in this Agreement, the phrase “Change in
Control” shall mean the first to occur of any of the following events at any
time after the Effective Date and prior to the expiration of this Agreement
pursuant to Section 13 below:

(a)    Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of Beckman representing 15% or more of the
combined voting power of Beckman’s then outstanding voting securities, provided
that, no Change in Control shall be deemed to occur solely because a corporation
(the “seller”) owns 15% or more of Beckman voting securities if such ownership
is only a transitory step in a reorganization whereby Beckman purchases the
assets of the seller for Beckman voting securities and the seller liquidates
shortly thereafter; or if the “person” described above is an underwriter or
underwriting syndicate that has acquired ownership of the Company’s securities
solely in connection with a public offering of the Company’s securities or is an
employee benefit plan maintained by the Company or any of its subsidiaries.

(b)    Individuals who, as of the date hereof, constitute the Board of Directors
of Beckman (the “Incumbent Board”), cease for any reason to constitute at least
a majority of the Board of Directors, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election by Beckman’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Beckman, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be deemed to be a
member of the Incumbent Board of Beckman;

 

1



--------------------------------------------------------------------------------

(c)    The consummation of a merger or consolidation with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of Beckman outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more than 85% of the combined voting power of the
voting securities of Beckman or such other entity outstanding immediately after
such merger or consolidation, (2) a merger or consolidation affected to
implement a recapitalization of Beckman (or similar transaction) in which no
person acquires 15% or more of the combined voting power of Beckman’s then
outstanding voting securities; or

(d)    The consummation of a sale or disposition by Beckman of all or
substantially all of Beckman’s assets or the approval by the stockholders of
Beckman of a plan of complete liquidation of Beckman.

Furthermore, even though a transaction meets the definition of a Change in
Control set forth in clause (a) of the first sentence of this section, such
transaction shall not constitute a Change in Control under this Agreement if
subsequent to the transaction and at all times thereafter at least 70% of the
voting power of Beckman’s then outstanding voting securities remain widely held
by members of the general public.

In addition, the merger or consolidation which would constitute a Change in
Control under clause (c) of the first sentence of this section shall not be
treated as a Change in Control if three criteria are met: (1) after the merger
or consolidation, persons who owned Beckman voting securities prior to the
merger or consolidation own at least 60% of the voting securities of the
surviving entity; (2) the voting securities not owned by former Beckman
shareholders are widely held by the general public; and (3) the Organization and
Compensation Committee (“the Committee”) resolves, prior to the approval that
would otherwise constitute a Change in Control under clause (c), that no Change
in Control shall be treated as having occurred. For the purpose of this
paragraph, the former Beckman shareholders shall be treated as owning the shares
owned by the entity into which their shares are converted so that, for example,
if the reorganization causes Beckman to become a wholly owned subsidiary of
another entity and the former Beckman shareholders own at least 60% of that
entity, then the share ownership requirement shall be considered to have been
satisfied.

3.    Rights and Obligations Prior to a Change in Control. Prior to a Change in
Control the rights and obligations of Employee with respect to employment by
Beckman shall be whatever rights and obligations are negotiated between Beckman
and Employee from time to time. The existence of this Agreement, which deals
with such rights and obligations subsequent to a Change in Control, shall not be
treated as raising any inference with respect to what rights and obligations
exist prior to a Change in Control unless specifically stated elsewhere in this
Agreement.

4.    Effect of a Change in Control. In the event of a Change in Control,
Employee shall become entitled to the severance and other benefits described
below if Employee incurs a Qualifying Termination on or prior to the second
anniversary of the date upon which the Change in Control occurred. If a
Qualifying Termination has occurred by that date, this Agreement shall remain in
effect until Employee receives the various benefits to which Employee has become
entitled under the terms of this Agreement; otherwise, upon such date this
Agreement shall be of no further force or effect.

 

2



--------------------------------------------------------------------------------

5.    Qualifying Termination. If, within two (2) years following a Change in
Control, Employee incurs a Separation from Service, such Separation from Service
shall be considered a Qualifying Termination unless:

(a)    Employee voluntarily incurs a Separation from Service. It shall not be
considered, however, a voluntary Separation from Service if, following the
Change in Control, Employee incurs a Separation from Service for good reason.
For these purposes, “good reason” shall mean the occurrence of any one or more
of the following conditions without Employee’s express written consent:

(i)    a material diminution in Employee’s authority, duties or
responsibilities;

(ii)    a material diminution in Employee’s rate of annual base salary or a
material diminution in Employee’s rate of annual compensation (when viewed in
the aggregate taking into account Employee’s rate of annual base salary, target
annual incentive, target grant-date value of long-term incentives, and group
benefits), excluding any reduction in group benefits that is applicable to
employees generally;

(iii)    a change in the location of Employee’s principal workplace for Beckman
(or the subsidiary of Beckman that employs Employee, as applicable) to a
location that is more than fifty (50) miles from Employee’s principal workplace
as of the date immediately preceding the occurrence of a Change in Control and
that results in an increased commute for Employee from his or her principal
residence (except for reasonable periods of required travel on Beckman
business); or

(iv)    a material breach by Beckman (or, if Employee is employed by a Beckman
subsidiary, the subsidiary) of any agreement with Employee;

provided, however, that any such condition shall not constitute “good reason”
unless both (x) Employee provides written notice to Beckman of the condition
claimed to constitute good reason within ninety (90) days of the initial
existence of such condition, and (y) Beckman fails to remedy (or fails to cause
the subsidiary that employs Employee to remedy, as the case may be) such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events Employee’s Separation from Service with
Beckman (or the subsidiary that employs Employee, as applicable) shall not be
treated as a Separation from Service for “good reason” unless such separation
occurs not more than one (1) year following the initial existence of the
condition claimed to constitute “good reason.”

(b)    The Separation from Service is on account of Employee’s death or
disability. As used herein, “disability” refers to an illness or accident that
causes Employee to be unable to perform the duties of his or her job for six
months or more consecutive months.

 

3



--------------------------------------------------------------------------------

(c)    Employee incurs an involuntary Separation from Service for “cause.” For
this purpose “cause” shall mean:

(i)    any material act of misconduct against Beckman or any of its affiliates,
such as fraud, misappropriation, or embezzlement;

(ii)    conviction of a felony involving a crime of moral turpitude;

(iii)    willful and knowing significant violation of rules or regulations of
any governmental or regulatory body which has a material impact to the business
of Beckman; or

(iv)    substantial and willful failure to render services in accordance with
the job description of Employee’s position (other than as a result of illness,
accident or other physical or mental incapacity), provided that (A) a demand for
performance of services has been delivered to Employee in writing by or on
behalf of the Chief Executive Officer (CEO) of Beckman at least 60 days prior to
termination identifying the manner in which such CEO believes that Employee has
failed to perform and (B) Employee has thereafter failed to remedy such failure
to perform.

(d)    Separation from Service. For purposes of this Agreement, “Separation from
Service” shall mean a termination of services provided by Employee to Beckman or
the subsidiary of Beckman that Employee last performed services for or was
employed by, whether such termination of services is voluntary or involuntary,
as determined by the Committee in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and Treasury Regulation
Section 1.409A-1(h).

6.    Constructive Qualifying Termination. If within six months prior to a
Change in Control Employee incurs a Separation from Service, Employee may submit
to an arbitration proceeding under Section 16 to determine whether such
Separation from Service would have constituted a Qualifying Termination under
Section 5 above if such Separation from Service had occurred within the two-year
period following a Change in Control. In the event that the arbitrator
determines that such Separation from Service would have constituted a Qualifying
Termination, Employee shall be entitled to the severance benefits that would
have been provided hereunder in connection with a Qualifying Termination
(subject to the release requirement set forth in Section 18).

7.    Date and Notice of Termination. Any termination of Employee’s employment
by Beckman or by Employee shall be communicated by a written notice of
termination to the other party (the “Notice of Termination”). Where applicable,
the Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated. The date of Employee’s termination
of employment with Beckman (the “Date of Termination”) shall be determined as
follows: (i) if Employee’s employment is terminated by Beckman, either with or
without cause, the Date of Termination shall be the date specified in the Notice
of Termination (which, in the case of a termination by Beckman other than for
cause, shall not be less than two (2) weeks from the date such Notice of
Termination is given unless Beckman elects to pay Employee, in addition to any
other

 

4



--------------------------------------------------------------------------------

amounts payable hereunder, an amount equal to two (2) weeks of Employee’s base
salary in effect on the Date of Termination), and (ii) except as otherwise
provided in Section 5(a) in the case of a termination by Employee for good
reason, if the basis for Employee’s termination is a Qualifying Termination, the
Date of Termination shall be determined by Beckman, but shall not in any event
be less than fifteen (15) days nor more than sixty (60) days from the date such
Notice of Termination is given.

8.    Severance Payment. Subject to Section 8(d) and the release requirement set
forth in Section 18, if Employee is terminated as a result of a Qualifying
Termination, Beckman shall pay Employee a cash lump sum equal to __________
(            ) times Employee’s “Compensation” as a severance payment
(“Severance Payment”). Such payment shall be made as soon as possible after the
release contemplated by Section 18 becomes irrevocable and in all events within
ninety (90) days after the Date of Termination (or, in the event of a
constructive Qualifying Termination pursuant to Section 6, within ninety
(90) days after the date of the related Change in Control). For avoidance of
doubt, if the release has not been executed and delivered to Beckman and has not
become irrevocable by the date that is ninety (90) days after the Date of
Termination (or, in the event of a constructive Qualifying Termination pursuant
to Section 6, within ninety (90) days after the date of the related Change in
Control), no benefits will be paid or provided pursuant to this Agreement.

(a)    For purposes of this Agreement, “Compensation” shall equal the sum of
Employee’s highest annual salary rate (i.e., the highest rate of annual salary
that Employee has been entitled to while an employee of Beckman) plus a
“Management Bonus Increment.” The Management Bonus Increment equals the
“applicable percentage” of the highest annual salary rate. The “applicable
percentage” is determined by looking at the management bonus plan that is
applicable to Employee at the time of the Qualifying Termination and calculating
the total award guideline percentage that would be applicable if the target
performance were achieved. The total award guideline percentage (at target)
shall not be adjusted either up or down by any individual performance rating
under the plan. If subsequent to this Agreement the Beckman Management Bonus
Plan is redesigned or replaced, the applicable percentage shall be equitably
adjusted to reflect the percentage of salary that Employee could reasonably
expect to receive as a bonus if his or her performance had been excellent and
profit objectives had been met for the year of the Qualifying Termination. If at
the time of the Qualifying Termination neither the Beckman Management Bonus Plan
nor a successor plan with a substantially similar bonus potential is in place
and applicable to Employee, the calculation of the applicable percentage shall
be based on the terms of the Beckman Management Bonus Plan that applied to
Employee at the time that this Agreement was executed.

(b)    The Severance Payment hereunder is in lieu of any severance payments that
Employee might otherwise be entitled to from Beckman under the terms of any
severance pay arrangement not referred to in this Agreement.

(c)    In addition to the Severance Payment and subject to the release
requirement set forth in Section 18, Employee shall receive a prorata Management
Bonus for that portion of the year before the Qualifying Termination occurred.
The prorata Management Bonus shall be calculated to the nearest month based on a
twelve month year. Further, the prorata Management Bonus shall be based on the
total award guideline percentage applicable to Employee if the target
performance were achieved. The total

 

5



--------------------------------------------------------------------------------

award guideline percentage (at target) shall not be adjusted either up or down
by any individual performance rating under the plan. The prorata Management
Bonus shall be paid at the same time as the Severance Payment as provided above
in this Section 8 (including, without limitation, the provisions of Section 8(d)
to the extent applicable).

(d)    Notwithstanding any other provision in this Agreement, Employee’s
benefits under this Agreement shall not be paid until the earlier of (i) the
date which is six (6) months after Employee’s Separation from Service for any
reason other than death, or (ii) the date of Employee’s death. The provisions of
this paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
It is Beckman’s intent that this Agreement will constitute a “separation pay
plan” that provides for benefits only upon an “involuntary separation from
service (within the meaning of Section 409A of the Code and Treasury Regulations
promulgated thereunder) and that, accordingly, the six-month waiting period
described in this Section 8(d) will generally apply to Employee’s benefits
hereunder only to the extent that such benefits exceed two (2) times the lesser
of (x) Employee’s annualized compensation for the year preceding Employee’s Date
of Termination, and (y) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Date of Termination occurs. Any amounts otherwise payable hereunder
upon or in the six (6) month period following Employee’s Separation from Service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable after the date that is six (6) months after
Employee’s Separation from Service (or, if earlier, as soon as practicable after
the date of Employee’s death).

9.    Stock Option Grants and Other Forms of Employee Compensation.

(a)    In the event of a Qualifying Termination, each stock option and other
equity-based award granted by Beckman to Employee (to the extent outstanding and
unvested immediately prior to such Qualifying Termination) shall become fully
vested as of the Date of Termination, with the “full vesting” of any
performance-based vesting requirements determined pursuant to Section 9(c)
below. In addition, each then-outstanding stock option and stock appreciation
right granted by Beckman to Employee shall remain exercisable for its full
maximum term as determined under the applicable award agreement (subject to
earlier termination in connection with a change in control or similar event
pursuant to the terms of the award). In the case of an award that constitutes
deferred compensation subject to Section 409A of the Internal Revenue Code, the
award shall be subject to the foregoing accelerated vesting provisions, but the
terms and conditions of the award shall continue to control the timing and
manner of payment of the award.

(b)    Beckman acknowledges that it may establish new Employee compensation
programs subsequent to the date of this Agreement in addition to the ones
described in this Agreement. If any such program is established, Employee
becomes a participant in such program prior to such Employee’s Qualifying
Termination, and the receipt by Employee of the benefits to which Employee is
potentially entitled under such program is conditioned upon the satisfaction of
a vesting requirement, then such vesting requirement shall be treated as
completely satisfied in the event of such Employee’s Qualifying Termination with
the “complete satisfaction” of any performance-based vesting requirements
determined pursuant to Section 9(c) below.

 

6



--------------------------------------------------------------------------------

(c)    For purposes of Section 9(a) and 9(b), in the case of an award or
compensation program that includes a performance-based vesting condition:
(i) any condition that results in a range or scale of vesting or payout based on
actual performance shall be deemed to have been satisfied at the targeted level
of performance, and (ii) as to any other type of performance-based vesting
condition, such condition shall be deemed to have been fully satisfied. Any
vesting requirements as to any such awards based on continued employment or
service (rather than performance) shall be deemed fully satisfied.

10.    Additional Benefits. In the event of a Qualifying Termination, Employee
shall be entitled to continue to participate in the following employee benefit
programs (subject in each case to the eligibility and other provisions of such
programs) to the extent that Employee participated in such programs as of the
date of the Qualifying Termination: group medical insurance, group dental
insurance, group-term life insurance, long-term disability insurance,
outplacement services, continuation of D&O insurance, and indemnification. These
programs shall be continued at no additional cost to Employee; provided that,
Employee acknowledges that applicable tax law may require the inclusion of the
value of such benefits in Employee’s income. The programs shall be continued in
the same way and at the same level as immediately prior to the Qualifying
Termination. Employee’s right to continued benefits under this Section 10 shall
continue for __________ (            ) years [Insert severance multiplier from
Section 8].] To the extent that any benefits pursuant to Section 10 are taxable
to Employee, any reimbursement payment due to Employee pursuant to this
Section 10 shall be paid to Employee on or before the last day of Employee’s
taxable year following the taxable year in which the related expense was
incurred. The benefits pursuant to Section 10 are not subject to liquidation or
exchange for another benefit and the amount of such benefits that Employee
receives in one taxable year shall not affect the amount of such benefits that
Employee receives in any other taxable year.

11.    Funding of SERP Obligations Upon Change of Control and a Qualifying
Termination. Upon the occurrence of a Change in Control and a Qualifying
Termination of Employee, Beckman shall fund that portion, if any, of the
obligations of Beckman to Employee, under any supplemental executive retirement
plan (“SERP”) and other non-qualified plans that may then cover Employee, that
are not then irrevocably funded by establishing and irrevocably funding a trust
for the benefit of Employee. The amount of such fund shall include the
obligations of Beckman to Employee under any non-qualified plan as well as the
then present value of the supplemental pension obligation due as determined by a
nationally recognized firm qualified to provide actuarial services which has not
rendered services to Beckman during the two years preceding such determination.
The actuary shall be selected by Beckman, subject to approval by Employee (which
approval shall not unreasonably be withheld), and paid by Beckman. The
establishment and funding of such trust shall not affect the obligation of
Beckman to pay any non-qualified benefits, including, but not limited to
supplemental pension payments under the terms of the applicable SERP.
Notwithstanding anything to the contrary in this Section 11, in no event shall
Beckman establish or fund any trust in a manner or on terms that would result in
the imposition of any tax, penalty or interest under Section 409A(b)(1) of the
Code and in no event shall Beckman be obligated to, nor shall it, fund any trust
“in connection with a change in the employer’s financial health” within the
meaning of Section 409A(b)(2) of the Code.

 

7



--------------------------------------------------------------------------------

12.    Section 280G

(a)    Gross-Up. Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by Employee or the
acceleration of any payment or benefit (all such payments and benefits, and
accelerations thereof including the payments and benefits provided herein if and
to the extent applicable, being hereinafter called the “Total Payments”) would
be subject (in whole or in part) to the tax (the “Excise Tax”) imposed under
Section 4999 of the Code, Beckman shall pay to Employee such additional amounts
(the “Gross-Up Payment”) such that the net amount retained by Employee, after
deduction of any Excise Tax on the Total Payments and any federal, state and
local income and employment taxes and Excise Tax upon the Gross-Up Payment,
shall be equal to the Total Payments; provided, however, that if a reduction in
the Total Payments by an amount not in excess of ten percent (10%) of the Total
Payments otherwise due would result in no Excise Tax being imposed on the Total
Payments (after giving effect to such reduction), then the Total Payments shall
be reduced so that the maximum amount of Total Payments is one dollar ($1.00)
less than the amount that would cause the Total Payments to be subject to the
Excise Tax. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder or in the event a reduction in
Total Payments should have been made that was not actually made, Employee shall
repay to Beckman, at the time that the amount of such reduction is finally
determined, the amount of any overpayment plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Gross-Up Payment initially made is less than the payment that
should have been made, or that a reduction in Total Payments was made that
should not have been made, Beckman shall promptly pay the amount due to Employee
at the time that the amount of such excess is finally determined. In all events,
any Gross-Up Payment due to Employee shall be paid not later than the end of the
year following the year in which the related taxes are remitted. Employee and
Beckman shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

(b)    Accounting Firm. All determinations to be made with respect to this
Section 12 shall be made by Beckman’s independent accounting firm (or, in the
case of a payment following a Change in Control, the accounting firm that was,
immediately prior to the Change in Control, Beckman’s independent auditor). The
accounting firm shall be paid by Beckman for its services performed hereunder.

13.    Term of Agreement. This Agreement shall be effective as of the Effective
Date and shall expire on December 31, 2010. Beckman may, in its sole discretion
and for any reason, provide written notice of termination (effective as of the
then applicable expiration date) to Employee no later than 60 days before the
expiration date of this Agreement. If written notice is not so provided, this
Agreement shall be automatically extended for an additional period of 12 months
past the expiration date. This Agreement shall continue to be automatically
extended for an additional 12 months at the end of such 12-month period and each
succeeding 12-month period unless notice is given in the manner described in
this section.

 

8



--------------------------------------------------------------------------------

14.    Governing Law. Except to the extent that federal law is applicable, this
Agreement is made and entered into in the State of California, and the laws of
California shall govern its validity and interpretation in the performance by
the parties hereto of their respective duties and obligations hereunder.

15.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the benefits due Employee in the event of a Change in
Control followed by a Qualifying Termination, and supersedes all other
agreements of the parties hereto that are prior to or contemporaneous with the
date of this Agreement with respect to such benefits [(including, without
limitation, the Prior Agreement)]. There are no representations, warranties or
commitments, other than those set forth herein, which relate to such benefits.
This Agreement may be amended or modified only by an instrument in writing
executed by all of the parties hereto. This is an integrated agreement.

16.    Dispute Resolution. Any disagreement, dispute, controversy or claim
arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination or invalidity thereof shall be settled by
final and binding arbitration administered by JAMS/Endispute in Orange County,
California in accordance with the then existing JAMS/Endispute Arbitration Rules
and Procedures for Employment Disputes. In the event of such an arbitration
proceeding, Employee and Beckman shall select a mutually acceptable neutral
arbitrator from among the JAMS/Endispute panel of arbitrators. In the event
Employee and Beckman cannot agree on an arbitrator, the Administrator of
JAMS/Endispute will appoint an arbitrator. Neither Employee nor Beckman nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings. The arbitrator shall apply the substantive law (and the law
of remedies, if applicable), of the State of California, or federal law, or
both, as applicable and the arbitrator is without jurisdiction to apply any
different substantive law. The arbitrator shall have the authority to entertain
a motion to dismiss and/or a motion for summary judgement by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure. The arbitrator shall render an award and a written, reasoned opinion
in support thereof. Judgment upon the award may be entered in any court having
jurisdiction thereof. Employee and Beckman shall generally each be responsible
for payment of one-half the amount of the arbitrator’s fee, provided, however,
that Beckman shall pay to Employee all legal fees and expenses (including but
not limited to fees and expenses in connection with any arbitration) incurred by
Employee in disputing in good faith any issue arising under this Agreement
relating to the termination of Employee’s employment in connection with a Change
in Control or in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement on account of a Change in Control.

In the case of a termination for cause, and if Employee files for arbitration
under the dispute resolution provisions of Section 16, Beckman shall continue to
pay Employee his or her salary from the time of said termination for cause for a
period of six (6) months. The arbitrator in the dispute resolution proceeding
shall have the authority to direct Beckman (taking into account the needs of
Employee and whether the claim has been brought in good faith) to continue
payment of Employee’s salary beyond said six months.

 

9



--------------------------------------------------------------------------------

If Employee is successful in the arbitration proceeding with a finding of a
Qualifying Termination and receives any severance benefits under this Agreement,
the payment of salary subsequent to the alleged termination for cause will be
deducted from any payment of such severance benefits to Employee.

17.    Tax Withholding. All amounts paid under this Agreement shall be subject
to all applicable federal, state and local wage and employment tax withholding.

18.    Release. Notwithstanding anything herein to the contrary, Beckman’s
obligation to make any payments or provide any benefits under this Agreement is
expressly made subject to and conditioned upon (i) Employee’s prior execution of
a release substantially in the form attached hereto as Exhibit A (with such
changes as Beckman may reasonably make to conform to applicable law while
preserving the intended broad scope of the release) within forty-five (45) days
after the applicable Date of Termination (or, in the event of a constructive
Qualifying Termination pursuant to Section 6, within forty-five (45) days after
the date of the related Change in Control), and (ii) Employee’s non-revocation
of such release in accordance with the terms thereof.

19.    Successors: Binding Agreement.

(a) Assumption by Successor. Beckman shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Beckman expressly to assume and
to agree to perform its obligations under this Agreement in the same manner and
to the same extent that Beckman would be required to perform such obligations if
no such succession had taken place; provided, however, that no such assumption
shall relieve Beckman of its obligations hereunder. As used herein, Beckman
shall mean any successor to its business and/or assets as aforesaid that assumes
and agrees to perform its obligations by operation of law or otherwise.

(b) Enforceability Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of Employee (and Employee’s personal representatives and heirs)
and Beckman and any organization which succeeds to substantially all of the
business or assets of Beckman, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of Beckman or otherwise,
including, without limitation, as a result of a Change in Control or by
operation of law. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee should die while any amount would still be payable to Employee
hereunder if Employee had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee or other designee or, if there is no such designee,
to his or her estate.

20.    Confidentiality; Non Solicitation.

(a) Confidentiality. Employee acknowledges that in the course of his or her
employment within Beckman, Employee has acquired non-public privileged or
confidential information and trade secrets concerning the operations, future
plans and methods of doing business (“Proprietary Information”) of Beckman, and
Employee agrees that it would be extremely damaging to Beckman if

 

10



--------------------------------------------------------------------------------

such Proprietary Information were disclosed to a competitor of Beckman or to any
other person or corporation. Employee understands and agrees that all
Proprietary Information Employee has acquired during the course of such
employment has been divulged to Employee in confidence and further understands
and agrees to keep all Proprietary Information secret and confidential (except
for such information which is or becomes publicly available other than as a
result of a breach by Employee of this provision) without limitation in time. In
view of the nature of Employee’s employment and the Proprietary Information
Employee has acquired during the course of such employment, Employee likewise
agrees that Beckman would be irreparably harmed by any disclosure of Proprietary
Information in violation of the terms of this paragraph and that Beckman shall
therefore be entitled to preliminary and/or permanent injunctive relief
prohibiting Employee from engaging in any activity or threatened activity in
violation of the terms of this paragraph and to any other judicial relief
available to it. Inquires regarding whether specific information constitutes
Proprietary Information shall be directed to Beckman’s General Counsel (or, if
such position is vacant, Beckman’s Chief Executive Officer); provided, however,
that Beckman shall not unreasonably classify information as Proprietary
Information.

(b)    Non-Solicitation of Employees. Employee recognizes that he or she
possesses and will possess confidential information about other employees of
Beckman, relating to their education, experience, skills, abilities,
compensation and benefits, and interpersonal relationships with customers of
Beckman. Employee recognizes that the information he or she possesses and will
possess about these other employees is not generally known, is of substantial
value to Beckman in developing its business and in securing and retaining
customers, and has been and will be acquired by Employee because of his or her
business position within Beckman. Employee agrees that for a period of one
(1) year following the Date of Termination, he or she will not, directly or
indirectly, solicit or recruit any employee of Beckman for the purpose of being
employed by Employee or by any other competitor of Beckman on whose behalf
Employee is acting as an agent, representative or employee and that Employee
will not convey any such confidential information or trade secrets about other
employees of Beckman to any other person; provided, however, that it shall not
constitute a solicitation or recruitment of employment in violation of this
paragraph to discuss employment opportunities with any employee of Beckman who
has either first contacted Employee or regarding whose employment Employee has
discussed with and received written approval of Beckman’s Vice President, Human
Resources (or, if such position is vacant, Beckman’s Chief Executive Officer),
prior to making such solicitation or recruitment. In view of the nature of
Employee’s employment with Beckman, Employee likewise agrees that Beckman would
be irreparably harmed by any solicitation or recruitment in violation of the
terms of this paragraph and that Beckman shall therefore be entitled to
preliminary and/or permanent injunction relief prohibiting Employee from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other judicial relief available to it.

21.    Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or to such other addresses the party
addressed may have substituted by notice pursuant to this section:

 

11



--------------------------------------------------------------------------------

(a)

  

If to Beckman Coulter, Inc.:

 

Beckman Coulter, Inc.

4300 N. Harbor Boulevard

Fullerton, California 92835

Attn: Vice President, General Counsel and Secretary

(b)    If to Employee:   

                                       
                                                                        

                                       
                                                                        

                                       
                                                                        

Attn:                                      
                                                              

22.    Captions. The captions of this Agreement are inserted for convenience and
do not constitute a part hereof.

23.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein and there shall be deemed substituted for such other provision
as will most nearly accomplish the intent of the parties to the extent permitted
by the applicable law. In case this Agreement, or any one or more of the
provisions hereof, shall be held to be invalid, illegal or unenforceable within
any governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

24.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

25.    Construction. It is intended that any amounts payable under this
Agreement and the Company’s and Employee’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent.

 

12



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Fullerton,
California.

 

BECKMAN COULTER, INC.

 

By__________________________

Scott Garrett

President, Chief Executive Officer

and Chairman of the Board

  EMPLOYEE

 

__________________________

 

13



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF ALL CLAIMS

1.0    This Release of all Claims (“Release”) serves to conclude
__________________________’s (name) employment at Beckman Coulter, Inc.
(“Company”) pursuant to a change in control Agreement dated ___________________
and a Qualifying Termination thereunder.

2.0    Consideration of the full and final settlement of any and all claims that
______________________ (name) may have or have made against the Company, or any
of its agents at any time through and including, the effective date of this
Release and for the execution and delivery of this Release is the Company’s
obligations under the Agreement between _______________________ (name) and the
Company dated _____________________.

3.0    __________________________ (name) and (his/her) heirs, executors and
administrators, if any, hereby forever release and discharge the Company, any of
its past, present or future parent companies, subsidiaries, affiliates,
divisions, successors, assigns, trust fiduciaries, stockholders, agents,
directors, officers, employees, representatives, heirs, attorneys, and all
persons acting by, through, under or in concert with them, or any of them
(hereinafter collectively known as “Releasees”) of and from any and all manner
of claims, causes of action, or complaints, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which _______________________ (name) now has or may have against the Releasees,
or any of them, arising out of (his/her) employment or separation from Company,
and any other claim of any nature whatsoever based upon any fact or event
occurring prior to the date of this Release.

4.0    Without limiting the generality of paragraph 3, _________________ (name)
ALSO SPECIFICALLY AGREES TO WAIVE ANY RIGHT TO RECOVERY BASED ON LOCAL, STATE OR
FEDERAL AGE, SEX, SEXUAL ORIENTATION, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN,
MARITAL STATUS, RELIGION, PHYSICAL DISABILITY, MENTAL CONDITION OR MENTAL
DISABILITY DISCRIMINATION LAWS, INCLUDING WITHOUT LIMITATION, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT, THE FEDERAL FAMILY MEDICAL LEAVE ACT OF 1993,
THE CALIFORNIA FAMILY RIGHTS ACT OF 1991 AND THE FAIR EMPLOYMENT AND HOUSING
ACT, WHETHER SUCH CLAIM OR CLAIMS MAY BE BASED ON AN ACTION FILED BY YOU OR BY A
GOVERNMENTAL AGENCY.

5.0    ____________________(name) is aware that after the effective date of this
Release ____________________ (name) may discover facts different from, or in
addition, those ____________________(name) now knows or believes to be true with
respect to the Claims released in paragraphs 3 and 4 above and agrees that this
Release shall be and remain in effect in all respects as a complete and general
release as to all matters released, notwithstanding any different or additional
facts.

 

14



--------------------------------------------------------------------------------

6.0    It is _____________________’s (name) intention in executing this Release
that it shall be effective as a bar to each and every Claim of any nature
whatsoever. In furtherance of this intention, ____________________(name)
specifically waives the benefit of SECTION 1542 OF THE CIVIL CODE OF THE STATE
OF CALIFORNIA, which states the following:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

7.0    This Release shall be construed and interpreted in accordance with the
laws of the State of California.

8.0    I, _____________________, (name) understand, acknowledge and represent
that:

(a) I have carefully read and understand this Release and its final and binding
effect;

(b) This Release constitutes a voluntary waiver of any and all rights and claims
I have against Company as of the date of the execution of this Release;

(c) I have waived rights or claims pursuant to this Release in exchange for
consideration, the value of which exceeds payment or remuneration to which I was
already entitled;

(d) I was advised to consult and have had the opportunity to fully discuss the
contents and consequences of this Release with any attorney of my choice prior
to executing it;

(e) I have a period of at least [21/45] days to consider the terms of this
Release. I may revoke this Release at any time during the seven (7) days
following the date I execute this Release, and this Release shall not become
effective or enforceable until such revocation period has expired;

(f) I have voluntarily and knowingly signed this Release.

 

 

                                       
                                                                            

Name

 

                                       
                                                                            

Date

 

15